                Case 1:19-cv-05643-JGK Document 22 Filed 03/11/20 Page 1 of 1

THE WEITZ LAW FIRM, P.A.
                                                                                  Bank of America Building
                                                                             18305 Biscayne Blvd. , Suite 214
                                                                                    Aventura, Florida 3 3 160

March 11 , 2020
                                                                          Ao J ov~ A/f!J          rro   .r'loNe ~
VIACM/ECF
Honorable Judge John G. Koeltl
                                                                          /f I   (I, I l   1 ~ J O1 0J     /1   r   'f< JOfl/\ ,
United States District Court                                                     st) (;) ((.,,0 fl\-€/) .
                                                                                    ~,~
Southern District of New York
500 Pearl Street - Courtroom: 14A
New York, NY 10007

                     Re:
                                                                      3   /d-/,;w
                              Velasquez v. New Red Star, Inc., d/b/a Red Star Restaurant, et al.
                                                                                                 V S -P \.]
                              Case 1: 19-cv-05643-JGK

Dear Judge Koeltl:

         The undersigned represents the Plaintiff in the above-captioned matter.

         The Initial Pretrial Conference in this matter is currently scheduled for March 16, 2020 at 4:30
p.m. , in your Honor's Courtroom. However, Defendants, who were properly served [D.E. 9 and D.E.
10] , have not yet appeared in this matter. The undersigned counsel has undertaken the additional effort
to send follow-up correspondence to the subject facility and corporate locations in order to facilitate
contact from defendants. In order to afford the parties additional time for the defendant to appear, a
30-day adjournment of the Conference is hereby respectfully requested to April, to a date most
convenient to this Honorable Court.

       This is the undersigned counsel's sixth request for adjournment.                    Thank you for your
consideration of this adjournment request.

                                                    Sincerely,

                                                    By: /S/ B. Bradley Weitz
                                                        B. Bradley Weitz, Esq. (BW 9365)
                                                       THE WEITZ LAW FIRM , P.A .
                                                        Attorney for Plaintiff
                                                        Bank of America Building
                                                        18305 Biscayne Blvd. , Suite 214
                                                        Aventura, Florida 3 3 160
                                                        Telephone: (305) 949-7777
                                                        Facsimile: (305) 704-3877
                                                       Email: bbw@weitzfirm.com



    CCJC LJ ~,1f:f~ i
    1 "-E CTROUIC/.-\L L Y F!LED
    C.JC;f
    r,,.1 f::   FILF:~J.--°9-: / _2 ~-;z.b--
